MEMORANDUM***
Iqwal Singh Dhami, a native and citizen of India, petitions for review of the decision of the Board of Immigration Appeals (“BIA”) affirming an Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture. We have *505jurisdiction pursuant to 8 U.S.C. § 1252. We review an adverse credibility finding for substantial evidence, Lata v. INS, 204 F.3d 1241, 1245 (9th Cir.2000), and we reverse only if the evidence compels a contrary conclusion, INS v. Elias-Zacarias, 502 U.S. 478, 483-84, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We deny the petition for review.
Substantial evidence supports the IJ’s decision. Dhami’s testimony regarding his political associations, police contacts, and purported medical treatment for alleged beatings was either internally inconsistent, vague, or conflicted with documentation presented at the hearing. See Pal v. INS, 204 F.3d 935, 938 (9th Cir. 2000). In addition, we agree with the IJ that Dhami failed to establish his identity, particularly in light of his own testimony indicating that corroborating evidence on this issue was easily available to him. Chebchoub v. INS, 257 F.3d 1038, 1044-45 (9th Cir.2001).
Because Dhami did not testify credibly on matters significant and relevant to his asylum claim, he was properly found ineligible for asylum. See Lata, 204 F.3d at 1245; Mejiar-Paiz v. INS, 111 F.3d 720, 723 (9th Cir.1997). It follows that he failed to establish eligibility for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
Dhami waived his CAT claim because he failed to argue it in his brief. See Martinez-Serrano v. INS, 94 F.3d 1256-60 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.